

117 HR 3573 IH: Stop Mental Health Stigma in Our Communities Act
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3573IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Ms. Chu (for herself and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Public Health Service Act to provide for behavioral and mental health outreach and education strategies to reduce stigma associated with mental health among the Asian American, Native Hawaiian, and Pacific Islander population.1.Short titleThis Act may be cited as the Stop Mental Health Stigma in Our Communities Act.2.Asian American, Native Hawaiian, and Pacific Islander behavioral and mental health outreach and education strategiesPart D of title V of the Public Health Service Act (42 U.S.C. 290dd et seq.) is amended by adding at the end the following new section:553.Behavioral and mental health outreach and education strategies(a)In generalThe Secretary, acting through the Administrator of the Substance Abuse and Mental Health Services Administration, shall, in coordination with advocacy and behavioral and mental health organizations serving populations of Asian American, Native Hawaiian, and Pacific Islander individuals or communities, develop and implement an outreach and education strategy to promote behavioral and mental health and reduce stigma associated with mental health conditions and substance abuse among the Asian American, Native Hawaiian, and Pacific Islander populations. Such strategy shall—(1)be designed to—(A)meet the diverse cultural and language needs of the various Asian American, Native Hawaiian, and Pacific Islander populations; and(B)ensure such strategies are developmentally and age appropriate;(2)increase awareness of symptoms of mental illnesses common among such populations, taking into account differences within subgroups, such as gender, gender identity, age, sexual orientation, or ethnicity, of such populations;(3)provide information on evidence-based, culturally and linguistically appropriate and adapted interventions and treatments;(4)ensure full participation of, and engage, both consumers and community members in the development and implementation of materials; and(5)seek to broaden the perspective among both individuals in these communities and stakeholders serving these communities to use a comprehensive public health approach to promoting behavioral health that addresses a holistic view of health by focusing on the intersection between behavioral and physical health.(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $300,000 for fiscal year 2022..